EXHIBIT 99.2 ISP CHEMCO LLC CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTERLY PERIOD ENDED JULY 3, 2011 1 ISP CHEMCO LLC CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (Thousands) Second Quarter Ended Six Months Ended July 3, July 4, July 3, July 4, Net sales $ Cost of products sold ) Selling, general and administrative ) Amortization of intangible assets ) Operating income Interest expense ) Interest income 80 Other income (expense), net ) ) Income before income taxes Income tax (provision) benefit ) ) ) Net income (loss) $ ) $ $ $ The The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 2 ISP CHEMCO LLC CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Thousands) July 3, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, trade, less allowance of $6,801 and
